Exhibit 10.14

 

 

 

SEABOARD CORPORATION

409A EXECUTIVE RETIREMENT PLAN

AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2013

 

 

 

--------------------------------------------------------------------------------


 

SEABOARD CORPORATION

409A EXECUTIVE RETIREMENT PLAN

AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2013

 

TABLE OF CONTENTS

 

ARTICLE I. HISTORY AND PURPOSE

1

 

 

ARTICLE II. DEFINITIONS

2

2.1.

162(m) Account

2

2.2.

Accrued Benefit

2

2.3.

Actuarial Equivalent

2

2.4.

Actuarial Value

2

2.5.

Board

2

2.6.

Change of Control

2

2.7.

Code

3

2.8.

Committee

3

2.9.

Company

3

2.10.

Covered Compensation

3

2.11.

Covered Employees

3

2.12.

Disability

4

2.13.

Early Retirement Date

4

2.14.

Earnings

4

2.15.

Effective Date

4

2.16.

Executive Deferred Compensation Plan

4

2.17.

Eligible Spouse

5

2.18.

Final Average Earnings

5

2.19.

Final Average Earnings Limit

5

2.20.

Interest Rate

5

2.21.

Investment Option Plan

5

2.22.

Investment Options

5

2.23.

Investment Return

5

2.24.

Late Retirement Date

5

2.25.

Named Executive Officer

6

2.26.

Nonqualified Deferred Compensation Plan

6

2.27.

Normal Retirement Date

6

2.28.

Participant

6

2.29.

Officer

6

2.30.

Participation Date

6

2.31.

Pension Plan

6

2.32.

Plan

6

2.33.

Plan Administrator

6

2.34.

Plan Year or Year

6

2.35.

Pre-2013 Accrued Benefit

6

2.36.

Post-2012 Accrued Benefit

6

2.37.

Post-2012 Accrued Benefit Payment Date

6

 

--------------------------------------------------------------------------------


 

2.38.

Related Company

7

2.39.

Separation Date

7

2.40.

Separation from Service

7

2.41.

Years of Service

7

2.42.

Years of Accrual Service

7

2.43.

Years of Pre-Participation Accrual Service

7

2.44.

Years of Post-Participation Accrual Service

7

2.45.

Years of Post-Participation Accrual Service Limit

7

 

 

 

ARTICLE III. PARTICIPATION

8

3.1.

Participation Date

8

3.2.

Cessation of Participation

8

3.3.

Participation Not Contract of Employment

8

 

 

 

ARTICLE IV. RETIREMENT BENEFITS

8

4.1.

Determination of Accrued Benefits

8

4.2.

Early Retirement Accrued Benefit

9

4.3.

Late Retirement Benefit

10

4.4.

Establishment of Participant 162(m) Account

10

 

 

 

ARTICLE V. 162(m) ACCOUNTS AND INVESTMENT RETURN

10

5.1.

Payment of 162(m) Account

10

5.2.

162(m) Account Adjustments for Investment Return

10

 

 

 

ARTICLE VI. PAYMENT OF BENEFITS

10

6.1.

Fully Vested Benefits

10

6.2.

Forfeitures

11

6.3.

Commencement of Payment

11

6.4.

Method of Payment

11

6.5.

Participant Elections of Method of Payment

13

6.6.

Death Benefit

13

6.7.

Determination of Beneficiary

14

 

 

 

ARTICLE VII. FUNDING

14

7.1.

Unfunded Plan

14

 

 

 

ARTICLE VIII. WITHHOLDING OF TAXES

15

8.1.

Tax Withholding

15

 

 

 

ARTICLE IX. PLAN ADMINISTRATOR

15

9.1.

Membership and Authority

15

9.2.

Delegation

15

9.3.

Information to be Furnished

15

9.4.

Plan Administrator’s Decision Final

16

9.5.

Remuneration and Expenses

16

 

- ii -

--------------------------------------------------------------------------------


 

9.6.

Indemnification of Committee Member

16

9.7.

Resignation or Removal of Committee Member

16

9.8.

Interested Committee Member

16

 

 

 

ARTICLE X. CLAIMS PROCEDURE

16

10.1.

Claim

16

10.2.

Denial of Claim

16

10.3.

Review of Claim

16

10.4.

Final Decision

17

 

 

 

ARTICLE XI. AMENDMENTS TO THE PLAN

17

11.1.

General

17

11.2.

Amendments for Compliance with Laws

17

11.3.

Automatic Changes in Interest Rate and Mortality Assumptions

18

 

 

 

ARTICLE XII. MISCELLANEOUS

18

12.1.

Captions

18

12.2.

Company Action

18

12.3.

Company Records

18

12.4.

Evidence

18

12.5.

Gender and Number

18

12.6.

Governing Law

18

12.7.

Nonassignability

18

12.8.

Participant Cooperation

19

12.9.

Successors

19

12.10.

Unsecured General Creditor

19

12.11.

Validity

19

12.12.

Waiver of Notice

19

 

- iii -

--------------------------------------------------------------------------------


 

SEABOARD CORPORATION

409A EXECUTIVE RETIREMENT PLAN

AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2013

 

ARTICLE I.
HISTORY AND PURPOSE

 

Seaboard Corporation (the “Company”) adopted the Seaboard Corporation Executive
Retirement Plan (the “Plan”) originally effective January 1, 1994.  The Plan was
amended and restated in its entirety effective January 1, 1997 (the “1997
Plan”).  The 1997 Plan continues to apply to certain employees and former
employees of the Company, all of whose benefits under the 1997 Plan were frozen
prior to January 1, 2005, and are governed by the 1997 Plan, which, as it
applies to these participants, has not been materially modified after October 3,
2004.

 

The Plan was amended and restated in its entirety effective November 5, 2004,
applicable to certain participants as provided therein, and was again amended
and restated in its entirety effective January 1, 2005 for the primary purpose
of complying with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).

 

The Plan was further amended and restated effective January 1, 2009 for the
purpose of simplifying administration of the Plan and for the purpose of
complying with final Treasury regulations issued under Code Section 409A.

 

The Plan is now further amended and restated as provided herein effective
January 1, 2013 for the purpose of (i) calculating and freezing the accrued
benefit of each Participant as of December 31, 2012 (“Pre-2013 Accrued Benefit”)
and (ii) providing each Plan Participant remaining in the Plan after
December 31, 2012 the opportunity to accrue additional, but limited, benefits
(“Post-2012 Accrued Benefit”) based on a Participant’s years of service with the
Company after December 31, 2012.  The Actuarial Value of such Post-2012 Accrued
Benefit will be paid as a lump sum payment on the earlier of the designated
Post-2012 Accrued Benefit Payment Date specified for each Participant, the
Participant’s death or disability, a Change of Control, or the first day of the
seventh month following the Participant’s separation from service.  Certain
Post-2012 Accrued Benefits’ payments will be delayed if any such payment would
not be deductible by the Company under Section 162(m) of the Internal Revenue
Code or any successor provision.  The Participants in the Plan as of January 1,
2013 and each such Participant’s Pre-2013 Accrued Benefit and Post-2012 Accrued
Benefit Payment Date will be set forth on an addendum to this Plan, which
addendum shall be completed as soon as possible after the applicable Pre-2013
Accrued Benefit values have been calculated and shall be kept with the Company’s
general counsel and human resources departments (“Addendum B”).

 

The purpose of the Plan is to aid in retaining and attracting certain key
employees of Seaboard Corporation and participating affiliated companies by
providing to them supplemental retirement income.  The Plan is intended to be an
arrangement that is unfunded and maintained primarily for the purpose of
providing supplemental retirement benefits to a select group of management or
highly compensated employees within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act of 1974,
as amended, and the

 

- 1 -

--------------------------------------------------------------------------------


 

Plan is intended to satisfy the requirements of Code Section 409A.  The Plan
shall be interpreted and administered in a manner consistent with this intent.

 

ARTICLE II.
DEFINITIONS

 

For the purpose of this Plan, the following words and phrases shall have the
meaning indicated, unless the context clearly indicates otherwise:

 

2.1.                        162(m) Account means the bookkeeping account
maintained by the Committee for a Participant whose Post-2012 Accrued Benefit is
converted to a lump sum present value as described in Section 4.4, which is
adjusted to reflect earnings and losses, and which may be paid in a lump sum as
soon as permitted pursuant to Section 5.1.  Any reference herein to a
distribution of the Participant’s 162(m) Account shall mean a payment of the
amount credited to the Participant’s 162(m) Account as of the date of such
distribution.

 

2.2.                        Accrued Benefit means the sum of a Participant’s
Pre-2013 Accrued Benefit and Post-2012 Accrued Benefit.

 

2.3.                        Actuarial Equivalent means a form of benefit
differing in time, period or manner of payment from a specified payment form,
but having equivalent value when computed using an interest rate of eight
percent (8%) per year compounded annually and the 1983 Group Annuity Mortality
Table.  It is the intent that at all times reasonable actuarial assumptions be
used to determine an actuarial equivalent form of benefit hereunder. 
Accordingly, the Committee is authorized to amend the Plan to change the
actuarial assumptions under this Section 2.3 at any time deemed advisable by the
Committee based upon the advice of the actuary providing actuarial services to
the Plan.  At any given time the same actuarial assumptions must be used for
purposes of valuing each annuity option, and any change in actuarial assumptions
must apply to all annuity options simultaneously.

 

2.4.                        Actuarial Value means the lump sum equivalent value
as of the payment date of a Participant’s Post-2012 Accrued Benefit or Pre-2013
Accrued Benefit payable at his Normal Retirement Date and determined by using
(i) the average annual interest rate on 30-year Treasury securities as specified
by the Commissioner of the Internal Revenue Service (the “Commissioner”) for the
36-month period ending on November immediately preceding the Plan Year in which
the earlier of such lump sum is (a) paid to the Participant or (b) calculated
and credited to the Participant’s 162(m) Account and (ii) the applicable
mortality table used for purposes of satisfying the requirements of Code
Section 417(e) as of the applicable benefit commencement date set forth in
Section 6.3.

 

2.5.                        Board means the Board of Directors of Seaboard
Corporation.

 

2.6.                        Change of Control means an event or transaction
described below; provided, however, an event or transaction described below will
not be a Change of Control for purposes of a payment event under the Plan unless
it constitutes a change in the ownership or effective control of the Company, or
in the ownership of a substantial portion of the assets of the Company, within
the meaning of Code Section 409A(a)(2)(A)(v):

 

- 2 -

--------------------------------------------------------------------------------


 

(a)          The acquisition by any unrelated person or entity of more than
fifty percent (50%) of either the outstanding shares of common stock or the
combined voting power of the Company’s then outstanding voting securities
entitled to vote generally in the election of directors;

 

(b)          The sale to an unrelated person or entity of Company assets that
have a total gross fair market value of more than eighty-five percent (85%) of
the total gross fair market value of all of the assets of the Company
immediately prior to such sale;

 

(c)      The acquisition, whether by reorganization, merger, consolidation,
purchase or similar transaction, by any person or entity or more than one person
or entity acting as a group of more than fifty percent (50%) of the outstanding
shares of stock of the Company or the combined voting power entitled to vote
generally in the election of directors of the Company or the entity in which the
Company was reorganized, merged or consolidated into;

 

(d)          The acquisition by any person or entity (other than by any
descendant of Otto Bresky, Senior or any trust established primarily for the
benefit of any descendant of Otto Bresky, Senior or any other related person
(including spouses) or entity) of more than fifty percent (50%) of either the
membership interests or the combined voting power of Seaboard Flour, LLC and SFC
Preferred LLC (or any successor related companies) at any time when Seaboard
Flour, LLC and/or SFC Preferred LLC or any successor related companies
collectively own fifty percent (50%) or more of the Company.

 

For purposes of determining whether there has been a Change of Control under
this Section 2.6, the attribution of ownership rules under Code
Section 318(a) shall apply.  Also for purposes of determining whether there has
been a Change of Control, “Company” means only Seaboard Corporation and any
successors to the business of Seaboard Corporation.

 

2.7.                        Code means the Internal Revenue Code of 1986, as
amended from time to time. References to any Section of the Internal Revenue
Code shall include any successor provision thereto.

 

2.8.                        Committee means the committee, if any, appointed to
administer this Plan pursuant to ARTICLE IX.

 

2.9.                        Company means Seaboard Corporation, a Delaware
corporation, and any of its subsidiaries or affiliates that are participating in
this Plan, and any successors to the business of Seaboard Corporation and such
participating subsidiaries or affiliates.

 

2.10.                Covered Compensation shall be determined under the same
methodology as set forth for such term under the Pension Plan provisions in
effect on the Effective Date.

 

2.11.                Covered Employee shall have the same definition and meaning
as that term is defined in Code Section 162(m)(3) and the applicable regulations
and guidance issued thereunder.

 

- 3 -

--------------------------------------------------------------------------------


 

2.12.                Disability means the Participant is (a) unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than six (6) months; or
(b) by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than six (6) months, receiving income replacement benefits
for a period of not less than three (3) months under an accident and health plan
sponsored by the Company.

 

2.13.                Early Retirement Date means the date as of which a
Participant has both (a) completed ten (10) Years of Service and (b) been a
Participant for five (5) Years.

 

2.14.                Earnings with respect to any particular Year means: (a) the
total salary and bonus received by the Participant from the Company for the
Participant’s services during such Year; (b) the amount of any elective
contributions made by the Participant in such Year pursuant to a plan maintained
by the Company where such amount is not includable in gross income in such Year
under the provisions of Code Sections 125, 401(k) or 132(f); (c) the amount of
the compensation reduction of a Participant effective for such Year under the
Investment Option Plan; (d) the amount of the Participant’s compensation
otherwise payable to the Participant in such Year that is instead deferred and
credited to an account for the benefit of the Participant with respect to such
Year under the Executive Deferred Compensation Plan; (e) the amount of any
Company discretionary contribution attributable to such Year that is credited to
an account for the benefit of the Participant under the Executive Deferred
Compensation Plan; and (f) the amount credited to an account for the benefit of
the Participant pursuant to a deferral election of the Participant applicable
for such Year under the Nonqualified Deferred Compensation Plan.

 

Earnings with respect to any particular Year shall not include: 
(a) reimbursements or other expense allowances, fringe benefits (cash and
noncash), moving expenses and welfare benefits, whether or not taxable to the
Participant; (b) any benefits of the Participant accrued or paid under this Plan
whether before or after the Effective Date; (c) any amount received upon the
exercise of an option granted to the Participant under the Investment Option
Plan; (d) any amounts credited to an account for the benefit of the Participant,
and any amounts paid with respect to any such account, under the Executive
Deferred Compensation Plan, except the amounts described in clauses (d) and
(e) of the preceding paragraph of this Section 2.14; (e) any amounts credited to
an account for the benefit of the Participant, and any amounts paid with respect
to any such account, under the Nonqualified Deferred Compensation Plan, except
the amount described in clause (f) of the preceding paragraph of this
Section 2.14; and (f) any benefits of the Participant accrued or paid under any
retirement plan qualified under Code Section 401(a), except any elective
contributions described in clause (b) of the preceding paragraph of this
Section 2.14.

 

2.15.                Effective Date means the effective date of this Plan, which
is January 1, 2013.

 

2.16.    Executive Deferred Compensation Plan means the Seaboard Executive
Deferred Compensation Plan, adopted by Seaboard Corporation effective January 1,
1999, as most recently amended and restated effective January 1, 2009, and as
hereafter amended from time to time.

 

- 4 -

--------------------------------------------------------------------------------


 

2.17.                Eligible Spouse means the spouse of a Participant to whom
the Participant was married on the date payment of the Participant’s vested
Accrued Benefit commences, or, if earlier, on the date of the Participant’s
death. The length of the marriage prior to either of such dates shall not be
taken into consideration.

 

2.18.                Final Average Earnings means, unless otherwise provided in
an agreement between a Participant and the Company, a multiple of 12 times the
average monthly Earnings received by a Participant for the sixty (60)
consecutive months which produce the highest average Earnings during the last
one hundred twenty (120) whole months for which the Participant received
Earnings.  A Participant’s Final Average Earnings shall be frozen as of the end
of the Plan Year in which the Participant attains the Years of Accrual Service
Limit under the Plan. For purposes of determining the Participant’s Final
Average Earnings a Participant’s monthly Earnings for a specific month shall be
equal to a fraction of the Participant’s Earnings for the Plan Year in which
such month occurs, the numerator of which fraction is one and the denominator of
which fraction is the number of months (and fractions thereof) in the Plan Year
for which the Participant received Earnings.  If a Participant does not receive
Earnings during a minimum of sixty (60) whole months, Final Average Earnings
shall be determined based upon the Participant’s average monthly earnings for
all months preceding the date of determination.  Final Average Earnings cannot
exceed the Final Average Earnings Limit as defined in the Plan, unless otherwise
provided in an agreement between a Participant and the Company.

 

2.19.                Final Average Earnings Limit means a limitation generally
based upon a Participant’s Earnings for the 2011 Plan Year, as provided in this
Section 2.19.  Unless otherwise provided in an agreement between a Participant
and the Company, for each of Steven Bresky, Robert Steer, David Dannov and Terry
Holton, Final Average Earnings cannot exceed one hundred percent (100%) of such
Participant’s 2011 Earnings. Unless otherwise provided in an agreement between a
Participant and the Company, for any other Participant, Final Average Earnings
cannot exceed one hundred fifty percent (150%) of such Participant’s 2011
Earnings.

 

2.20.                Interest Rate means the Moody’s AAA Seasoned Bond Index
average rate as of the first business day of the Plan Year containing the period
for which the interest amount payable hereunder is to be determined.

 

2.21.                Investment Option Plan means the Seaboard Corporation
Investment Option Plan, adopted by Seaboard Corporation effective December 1,
2000, as amended from time to time.  The Investment Option Plan is now frozen.

 

2.22.                Investment Options means the investment options available
from time to time under the Company’s Nonqualified Deferred Compensation Plan,
unless different or additional investment options are selected by the Committee.

 

2.23.                Investment Return means the amount of earnings, gains or
losses applicable to the Participant’s Account, if any, as measured by the
Investment Options applicable pursuant to the Participant’s direction or as
otherwise provided herein.

 

2.24.                Late Retirement Date means the first day of the calendar
month coinciding with or next following the date the Participant actually
retires after his Normal Retirement Date.

 

- 5 -

--------------------------------------------------------------------------------


 

2.25.                Named Executive Officer means those Participants for whom
disclosure is required pursuant to United States Securities and Exchange
Commission Regulation § 229.402 (17 CFR § 229.402) or any successor regulation
thereto.

 

2.26.                Nonqualified Deferred Compensation Plan means the Seaboard
Corporation Nonqualified Deferred Compensation Plan, adopted by Seaboard
Corporation effective September 1, 2005, as most recently amended and restated
effective January 1, 2009, and as hereafter amended from time to time.

 

2.27.                Normal Retirement Date means the first day of the calendar
month coinciding with or next following the date the Participant attains age
sixty-two (62).

 

2.28.                Participant means any individual who is designated as a
Participant in the Plan as provided in Section 3.1 and who has not ceased to be
a Participant under Section 3.2.

 

2.29.                Officer means a person elected by the Board of Directors of
an entity as an officer of that entity, excluding Assistant Secretary but
including, without limitation, President, Vice President, Treasurer, Secretary
and Assistant Treasurer.

 

2.30.         Participation Date means the date an employee becomes a
Participant as provided in Section 3.1.  The Participation Date of each
Participant shall be stated on Addendum B.

 

2.31.              Pension Plan means the Seaboard Corporation Pension Plan, a
retirement plan qualified under Code Section 401(a) and sponsored by Seaboard
Corporation, as amended from time to time.

 

2.32.                Plan means the Seaboard Corporation 409A Executive
Retirement Plan as set forth herein and as amended from time to time.

 

2.33.              Plan Administrator means the Committee, if any, but if at any
time there is no Committee acting hereunder then the Plan Administrator will be
Seaboard Corporation.

 

2.34.           Plan Year or Year means the twelve (12) month period beginning
January 1 and ending December 31.

 

2.35.                Pre-2013 Accrued Benefit means, for each individual that
was a Participant in the Plan as of December 31, 2012, that benefit expressed as
a benefit payable in the form of a single life annuity commencing on the
Participant’s Normal Retirement Date and set forth on Addendum B.

 

2.36.                Post-2012 Accrued Benefit means a Participant’s benefit
determined as of a particular time under the provisions of this Plan, including,
where applicable, the value of an 162 (m) Account established for the
Participant pursuant to Section 4.4.

 

2.37.                Post-2012 Accrued Benefit Payment Date means, for each
Participant, that designated payment date set forth on Addendum B.

 

- 6 -

--------------------------------------------------------------------------------


 

2.38.                Related Company means any corporation which is a member of
a controlled group of corporations (as defined in Code Section 414(b)) that
includes the Company or any corporation or other entity with whom the Company is
considered a single employer under Code Section 414(c).

 

2.39.                Separation Date means the date the Participant has a
Separation from Service.

 

2.40.                Separation from Service means the Participant’s termination
of employment with the Company.  Whether a termination of employment has
occurred shall be determined based on whether the facts and circumstances
indicate the Participant and Company reasonably anticipate that no further
services will be performed by the Participant for the Company; provided,
however, that a Participant shall be deemed to have a termination of employment
if the level of services he or she would perform for the Company after a certain
date permanently decreases to no more than twenty percent (20%) of the average
level of bona fide services performed for the Company (whether as an employee or
independent contractor) over the immediately preceding thirty-six (36) month
period (or the full period of services to the Company if the Participant has
been providing services to the Company for less than 36 months).  For this
purpose, a Participant is not treated as having a Separation from Service while
he or she is on a military leave, sick leave, or other bona fide leave of
absence, if the period of such leave does not exceed six (6) months, or if
longer, so long as the Participant has a right to reemployment with the Company
under an applicable statute or by contract.  Where used in this Section 2.40,
the term Company includes any Related Company.

 

2.41.                Years of Service at any particular time means the years of
service the Participant has at that time as determined under the Pension Plan
provisions in effect on the Effective Date for vesting purposes.

 

2.42.                Years of Accrual Service at any particular time means Years
of Accrual Service at that time as determined under the Pension Plan provisions
in effect on the Effective Date, except that Years of Accrual Service shall be
determined (a) based upon all hours of service with either the Company or a
Related Company whether or not the Participant was a Participant in the Plan at
the time of such service, (b) without applying the maximum limit of 35 Years of
Accrual Service under the Pension Plan, and (c) without applying the Pension
Plan’s exclusion of service during any period from January 1, 1994 through
January 1, 1997 that the Participant was accruing benefits under either this
Plan or any predecessor plan that merged into this Plan.  Notwithstanding the
preceding sentence, Years of Accrual Service will not include any service for an
entity occurring prior to the time the entity became a Related Company.

 

2.43.                Years of Pre-Participation Accrual Service means a
Participant’s Years of Accrual Service as of his Participation Date.

 

2.44.                Years of Post-Participation Accrual Service means a
Participant’s Years of Accrual Service after the Participant’s Participation
Date, not to exceed the Years of Post-Participation Accrual Service Limit.

 

2.45.                Years of Post-Participation Accrual Service Limit means,
unless otherwise provided in an agreement between a Participant and the Company,
(a) for each Participant who is

 

- 7 -

--------------------------------------------------------------------------------


 

as of the Effective Date a Named Executive Officer or an Officer of Seaboard
Corporation, 20 Years of Post-Participation Accrual Service, (b) for each
Participant who is as of the Effective Date an Officer of a Related Company, 15
Years of Post-Participation Accrual Service, and (c) for each Participant who is
as of the Effective Date neither a Named Executive Officer nor an Officer of the
Company or any Related Company, 10 Years of Post-Participation Accrual Service. 
For these purposes, the General Counsel of SOTG (Zach Holden) is an Officer of a
Related Company and not the Company.

 

ARTICLE III.
PARTICIPATION

 

3.1.                        Participation Date.  All persons listed on Addendum
B and who were Participants in the Plan immediately prior to the Effective Date
will remain Participants as of the Effective Date, and the Participation Date of
any such Participant is that date prior to the Effective Date that he became a
Participant.  There will be no other Participants in the Plan.

 

3.2.                        Cessation of Participation.  A Participant will
cease to be a Participant when he no longer has an Accrued Benefit.

 

3.3.                        Participation Not Contract of Employment. The Plan
does not constitute a contract of employment, and participation in the Plan will
not give any Participant the right to continue in the employ of or provide
services to the Company, or interfere in any way with the right of the Company
to terminate the employment of the Participant or give any right or claim to any
benefit under the terms of the Plan unless such right or claim is specifically
vested under the terms of the Plan.

 

ARTICLE IV.
RETIREMENT BENEFITS

 

4.1.                        Determination of Accrued Benefits.  A Participant’s
Accrued Benefit is a benefit calculated as a single life annuity commencing on
the Participant’s Normal Retirement Date in an amount equal to the sum of the
Participant’s Pre-2013 Accrued Benefit and the Participant’s Post-2012 Accrued
Benefit.

 

(a)          Amount of Pre-2013 Accrued Benefit.  A Participant’s Pre-2013
Accrued Benefit is that benefit calculated as a single life annuity commencing
on the Participant’s Normal Retirement Date, and as set forth in Addendum B.

 

(b)          Amount of Post-2012 Accrued Benefit.  A Participant’s Post-2012
Accrued Benefit is a benefit calculated as a single life annuity commencing on
the Participant’s Normal Retirement Date in an annual amount equal to the excess
of (1) the sum of (i) the “Pre-Participation Service Benefit” and (ii) the
“Post-Participation Service Benefit” below, over (2) the sum of (iii) the
“Pension Plan Offset,” (iv) the “Prior Cash Payment Offset;” and (v) the
“Pre-2013 Accrued Benefit Offset,” provided, however, in no event shall the
Participant’s Post-2012 Accrued Benefit be less than $0.

 

- 8 -

--------------------------------------------------------------------------------


 

(i)                                  Pre-Participation Service Benefit.  A
Participant’s Pre-Participation Service Benefit will be determined taking into
account only the Participant’s Years of Pre-Participation Accrual Service and
will be an amount equal to the sum of:

 

(1)                              .65% of his Final Average Earnings multiplied
by his Years of Pre-Participation Accrual Service; and

 

(2)                            .50% of his Final Average Earnings in excess of
Covered Compensation multiplied by his Years of Pre-Participation Accrual
Service.

 

(ii)          Post-Participation Service Benefit.  A Participant’s
Post-Participation Service Benefit will be determined taking into account the
Participant’s Years of Post-Participation Accrual Service and will be an amount
equal to two and one-half percent (2.5%) of his Final Average Earnings
multiplied by his Years of Post-Participation Accrual Service.

 

(iii)         Pension Plan Offset.  The amount of a Participant’s Pension Plan
Offset is the Actuarial Equivalent of the Participant’s accrued benefit as
defined in the Pension Plan, determined (A) as if such benefit were payable in
the form of a single life annuity that commences on the Participant’s Normal
Retirement Date and (B) as of the Post-2012 Accrued Benefit Payment Date.

 

(iv)                          Prior Cash Payment Offset.  This offset applies
only to those Participants who received one or more cash payments under the
provisions of the Plan in effect from January 1, 1994 through January 1, 1997. 
The amount of the Prior Cash Payment Offset is the Actuarial Equivalent of the
benefit satisfied with such cash payments, determined as if such benefit were
payable in the form of a single life annuity that commences on the Participant’s
Normal Retirement Date or, if later, the Participant’s Separation Date.  The
name of each Participant who received one or more such cash payments and the
benefit satisfied with such cash payment or payments are listed on Addendum A
attached hereto.

 

(v)                              Pre-2013 Accrued Benefit Offset.  This offset
applies only to those Participants who have a Pre-2013 Accrued Benefit set forth
on Addendum B and the amount of such this offset is equal to the Pre-2013
Accrued Benefit.

 

4.2.                        Early Retirement Accrued Benefits. If the payment
commencement date of a Participant’s Pre-2013 Accrued Benefit or Post-2012
Accrued Benefit occurs on or after the Participant’s Early Retirement Date and
prior to the Participant’s Normal Retirement Date, such benefit, if determined
as of a date that is on or after the date the Participant attains age 55, shall
equal the Participant’s Pre-2013 Accrued Benefit or Post-2012 Accrued Benefit,
as the case may be and as determined under Section 4.1, reduced by four percent
(4%) for each year by which the

 

- 9 -

--------------------------------------------------------------------------------


 

date of the determination of such Participant’s early retirement Pre-2013
Accrued Benefit or early retirement Post-2012 Accrued Benefit payment
commencement date precedes the Participant’s Normal Retirement Date.  If the
Participant’s early retirement Pre-2013 Accrued Benefit or early retirement
Post-2012 Accrued Benefit is determined as of any date that is prior to the date
the Participant attains age 55, such benefit shall equal the actuarial
equivalent of such respective Accrued Benefit, as of such Accrued Benefit’s
determination date, based on the interest and mortality tables then applicable
under Section 2.4, of the Participant’s early retirement Pre-2013 Accrued
Benefit at age 55 or early retirement Post-2012 Accrued Benefit at age 55, as
the case may be, as determined in accordance with the preceding sentence.

 

4.3.                        Late Retirement Benefit. If the payment commencement
date of a Participant’s Pre-2013 Accrued Benefit occurs on the Participant’s
Late Retirement Date, the Late Retirement Benefit will be equal to the Actuarial
Equivalent of the Pre-2013 Accrued Benefit on the Late Retirement Date.

 

4.4.                        Establishment of Participant 162(m) Account. Solely
with respect to a Participant’s vested Post-2012 Accrued Benefit, if on the
Participant’s Post-2012 Accrued Benefit Payment Date, the Company reasonably
anticipates that, if made, such payment would not be deductible for income tax
purposes by the Company under Code section 162(m), then the value of such vested
Post-2012 Accrued Benefit as determined pursuant to Section 6.4 shall be
credited to the Participant’s 162(m) Account as the initial value for such
account.

 

ARTICLE V.
162(m) ACCOUNTS AND INVESTMENT RETURN

 

5.1.                        Payment of 162(m) Account. Notwithstanding any other
provision of this Plan, a Participant with a 162(m) Account shall receive a lump
sum benefit under this Plan in an amount equal to the value of the Participant’s
162(m) Account as set forth in this Article on the first day of the seventh
month following the month in which the Participant has a Separation from
Service.

 

5.2.                        162(m) Account Adjustments for Investment Return. A
Participant’s 162(m) Account will be deemed invested in one or more Investment
Options as directed by the Participant pursuant to procedures established by the
Committee.  At such time(s) as determined by the Committee, such as when a
Participant’s entire 162(m) Account is to be distributed hereunder, the
Investment Return will be credited (in the case of net earnings) or charged (in
the case of net losses) to the Participant’s 162(m) Account based upon
information available as near as administratively feasible to the applicable
determination date.

 

ARTICLE VI.
PAYMENT OF BENEFITS

 

6.1.                        Fully Vested Benefits. A Participant will be fully
vested in the Participant’s Accrued Benefit upon the first to occur of:

 

(a)                             The Participant’s Normal Retirement Date if the
Participant is an employee of the Company or a Related Company on the
Participant’s Normal Retirement Date; or

 

- 10 -

--------------------------------------------------------------------------------


 

(b)                             The Participant’s disability as determined by
the Committee if such disability occurs while the Participant is an employee of
the Company or a Related Company; or

 

(c)                               The Participant’s death while the Participant
is an employee of the Company or a Related Company; or

 

(d)                             The Participant’s completion of five Years of
Service; or

 

(e)                               A Change of Control.

 

6.2.                        Forfeitures.  If the Participant does not have a
vested Accrued Benefit under the provisions of Section 6.1 upon the
Participant’s Separation Date, then the Participant’s Accrued Benefit will be
forfeited.

 

6.3.                        Commencement of Payment.

 

(a)                              Pre-2013 Accrued Benefit.  If the Participant’s
vested Pre-2013 Accrued Benefit is paid in the form of an annuity as hereinafter
provided, then payment will commence in the seventh month following the month in
which the Participant has a Separation from Service, or in the month of the
Participant’s attainment of age 62 if later.  If the Participant’s vested
Pre-2013 Accrued Benefit is paid in the form of a lump sum as hereinafter
provided, then payment will be made in the seventh month following the month in
which the Participant has a Separation from Service (or during the 90-day period
following the effective date of this amended and restated Plan if later).  The
following provisions of this Section 6.3 will apply notwithstanding the
preceding provisions of this Section 6.3.  If a Change of Control occurs prior
to the date the Participant has a Separation from Service, then the
Participant’s vested Pre-2013 Accrued Benefit will be paid to the Participant in
a lump sum payment within ninety (90) days following the Change of Control.  If
the Participant incurs a Disability prior to the date the Participant has a
Separation from Service, then the Participant’s vested Pre-2013 Accrued Benefit
will be paid to the Participant in a lump sum within ninety (90) days following
the determination of such Disability.

 

(b)                             Post-2012 Accrued Benefit.  Unless the
Participant’s Post-2012 Accrued Benefit is converted into a 162(m) Account and
paid in accordance with Section 5.1 above, the Participant’s vested Post-2012
Accrued Benefit shall be paid in the form of a lump sum on the earlier of
(i) the first day of the seventh month following the month in which the
Participant has a Separation from Service, (ii) the Participant’s Post-2012
Accrued Benefit Payment Date, (iii) a Change of Control or (iv) the
Participant’s Disability.

 

6.4.                        Method of Payment.

 

(a)                              Post-2012 Accrued Benefit.  The Participant’s
vested Post-2012 Accrued Benefit shall be paid as a single cash payment in an
amount equal to the Actuarial Value of the Participant’s vested Post-2012
Accrued Benefit as of the payment date;

 

- 11 -

--------------------------------------------------------------------------------


 

provided, however, if the Participant is eligible to receive an early retirement
benefit under Section 4.2, then the amount of a single lump sum payment to the
Participant will be determined as of such payment date in accordance with
Section 4.2.

 

(b)                             Pre-2013 Accrued Benefit.  The Participant’s
vested Pre-2013 Accrued Benefit will be paid in one of the following methods
elected by the Participant in accordance with Section 6.5:

 

(i)                                  Lump Sum Payment: A lump sum payment is a
single cash payment in an amount equal to the Actuarial Value of the
Participant’s vested Pre-2013 Accrued Benefit determined as of the payment date;
provided, however, if the Participant is eligible to receive an early retirement
benefit under Section 4.2, then the amount of a single lump sum payment to the
Participant will equal the present value determined as of the payment date of
the Participant’s early retirement benefit under Section 4.2 payable in the form
of a single life annuity commencing on the payment date and determined by using
the interest and mortality tables then applicable for purposes of determining
Actuarial Value.

 

(ii)                              Mandatory Lump Sum.  Regardless of any
contrary election made by a Participant, the Participant’s vested Pre-2013
Accrued Benefit will always be paid on the Pre-2013 Accrued Benefit commencement
date in a lump sum payment if, as of the commencement date determined under
Section 6.3, the Actuarial Value present value of the Accrued Benefit is less
than or equal to the sum of $50,000, unless Section 4.4 applies.

 

(iii)                          Annuity Payment:  An annuity is payment in one of
the forms described in the subparagraphs under this paragraph (b) that is the
Actuarial Equivalent of the Participant’s vested Pre-2013 Accrued Benefit.  If
the Participant has an Eligible Spouse at the time the election is made and
elects a joint and survivor annuity payment, but does not have an Eligible
Spouse at the time benefit payments commence, then benefit payments will be made
in the form of a single life annuity unless the Participant elects a single life
annuity with a ten (10) year term certain in accordance with the provisions of
Section 6.5.

 

(1)          Single Life Annuity.  A single life annuity is the Actuarial
Equivalent of the Participant’s vested Pre-2013 Accrued Benefit payable in
annual payments to the Participant for the lifetime of the Participant.

 

(2)          50% Joint and Survivor Annuity.  A fifty percent (50%) joint and
survivor annuity is the Actuarial Equivalent of the Participant’s vested
Pre-2013 Accrued Benefit payable in annual payments to the Participant for the
lifetime of the Participant and to the Participant’s Eligible Spouse upon the
Participant’s death for the

 

- 12 -

--------------------------------------------------------------------------------


 

lifetime of the Participant’s Eligible Spouse, with each payment to the
Participant’s Eligible Spouse being fifty percent (50%) of the amount of each
payment to the Participant.

 

(3)          Single Life Annuity with 10 Year Term Certain.  A single life
annuity with a ten (10) year term certain is a single life annuity described in
subparagraph (1) above with a guaranteed payment term of ten (10) years.

 

(4)          Seventy-Five Percent (75%) Joint and Survivor Annuity.  A
seventy-five percent (75%) joint and survivor annuity is the Actuarial
Equivalent of the Participant’s vested Pre-2013 Accrued Benefit payable in
annual payments to the Participant for the lifetime of the Participant and to
the Participant’s Eligible Spouse upon the Participant’s death for the lifetime
of the Participant’s Eligible Spouse, with each payment to the Participant’s
Eligible Spouse being seventy-five percent (75%) of the amount of each payment
to the Participant.

 

(5)          One Hundred Percent (100%) Joint and Survivor Annuity.  A one
hundred percent (100%) joint and survivor annuity is the Actuarial Equivalent of
the Participant’s vested Pre-2013 Accrued Benefit payable in annual payments to
the Participant for the lifetime of the Participant and to the Participant’s
Eligible Spouse upon the Participant’s death for the lifetime of the
Participant’s Eligible Spouse, with each payment to the Participant’s Eligible
Spouse being one hundred percent (100%) of the amount of each payment to the
Participant.

 

6.5.                        Participant Elections of Method of Payment.  No
method of payment election is permitted to be made with respect to a
Participant’s vested Post-2012 Accrued Benefit.  Any Participant who did not
make a timely election with respect to any Pre-2013 Accrued Benefit as
determined under rules of the Plan effective as of January 1, 2009 shall be
deemed to have elected a lump sum payment with respect to such Pre-2013 Accrued
Benefit.  If a Participant’s method of payment of the Participant’s vested
Accrued Benefit is an annuity, then at any time prior to the time the first
annuity payment to the Participant is made, the Participant may elect to change
the form of annuity to another form of annuity provided under the provisions of
subparagraph (b)(ii) of Section 6.4.  Such election shall be made by an
instrument in writing signed by the Participant and delivered to the Committee.

 

6.6.                        Death Benefit.  If the Participant dies prior to the
payment of the Participant’s vested Post-2012 Accrued Benefit or 162(m) Account,
then such benefit or 162(m) Account will be paid to the Participant’s
beneficiary as determined under Section 6.7 as soon as practical after the
Participant’s death, in the form of a lump sum payment.  If the Participant dies
prior to the commencement of payment of the Participant’s vested Pre-2013
Accrued Benefit, then such Participant’s vested Pre-2013 Accrued Benefit will be
paid to the Participant’s beneficiary as determined under Section 6.7 as soon as
practical after the Participant’s death, in the form of a

 

- 13 -

--------------------------------------------------------------------------------


 

lump sum payment. If the Participant dies after the commencement of payment of
the Participant’s vested Pre-2013 Accrued Benefit, no further payments will be
made hereunder with respect to the Participant and the Participant’s benefits
hereunder shall be deemed to be fully paid with respect to that Pre-2013 Accrued
Benefit; provided, however, that if at the time of the Participant’s death, the
Participant’s vested Pre-2013 Accrued Benefit was being paid in the form of a
single life annuity with a ten (10) year term certain and all of the guaranteed
payments had not been made, then the remaining guaranteed payments will be paid
to the Participant’s beneficiary as determined under Section 6.7; and provided,
further, that if at the time of the Participant’s death, the Participant’s
vested Pre-2013 Accrued Benefit was being paid in the form of a joint and
survivor annuity, then if the Participant’s Eligible Spouse survives the
Participant, the survivor annuity benefit will be paid to the Participant’s
Eligible Spouse until the death of the Participant’s Eligible Spouse.

 

6.7.                        Determination of Beneficiary.  Each Participant from
time to time may designate any person or persons, trust, estate or charitable
institution (who may be designated concurrently or contingently) to whom the
Participant’s vested Accrued Benefit under the Plan will be paid if the
Participant dies prior to the payment or commencement of payment of the
Participant’s Accrued Benefit or if the Participant dies after the commencement
of payment in the form of a single life annuity with a ten (10) year term
certain and prior to the completion of such guaranteed payments.  A beneficiary
designation will be effective only if filed in writing with the Plan
Administrator while the Participant is alive.  The Participant’s beneficiary
will be the beneficiary designated on the last such written designation filed by
the Participant prior to the Participant’s death. A Participant may designate
separate persons as beneficiaries for the Participant’s Pre-2013 Accrued Benefit
and Post-2012 Accrued Benefit.

 

If a Participant fails to validly designate a beneficiary, then the
Participant’s beneficiary will be the Participant’s Eligible Spouse, but if the
Participant is not survived by an Eligible Spouse then the Participant’s
beneficiary will be the personal representative of the Participant’s estate in
his or her capacity as representative; provided, however, if the Participant
does not otherwise have a probate estate, the Plan Administrator may pay the
Participant’s vested Accrued Benefit to such person or persons whom the Plan
Administrator determines, in the Plan Administrator’s sole and absolute
discretion, would be the beneficiaries in a probate proceeding, and the Plan
Administrator shall have no liability to any person for any such determination.

 

ARTICLE VII.
FUNDING

 

7.1.                        Unfunded Plan.  This Plan is an unfunded plan for
income tax purposes and for purposes of Title I of ERISA.  With the approval of
the President or the Board, the Company may from time to time deposit assets in
a trust established by the Company that is subject to the creditors of the
Company but which assets must otherwise be used for the purpose of paying
Accrued Benefits hereunder.  The Committee may, but is not required to, invest
assets of such trust in the Plan’s Investment Options or to invest such trust
assets in any other investment as determined by the Committee in its sole
discretion.  In the event of a Change of Control, the Company will, as soon as
practical following such Change of Control, deposit or cause to be deposited in
such trust, assets of an amount sufficient (as determined by the actuary of the

 

- 14 -

--------------------------------------------------------------------------------


 

Pension Plan) to pay all vested Accrued Benefits of the Participants as
determined as of the first day following such Change of Control.

 

ARTICLE VIII.
WITHHOLDING OF TAXES

 

8.1.                        Tax Withholding.  The Company has the right to
retain and withhold from any payment of benefits hereunder the amount of taxes
required by any government to be withheld or otherwise be deducted and paid with
respect to such payment.

 

ARTICLE IX.
PLAN ADMINISTRATOR

 

9.1.                        Membership and Authority. The Board will appoint, or
delegate the appointment of, a Committee to act as Plan Administrator.  In the
event a Committee is acting as Plan Administrator, the Committee shall act by a
majority of its members except to the extent it has delegated responsibilities
hereunder.  The Plan Administrator shall have the following powers, rights and
duties in addition to those vested in it elsewhere in the Plan:

 

(a)          To adopt such rules of procedure and regulations as, in its
opinion, may be necessary for the proper and efficient administration of the
Plan and as are consistent with the provisions of the Plan.

 

(b)          To enforce the Plan in accordance with its terms and with such
applicable rules and regulations as may be adopted.

 

(c)          To construe and interpret the Plan in the Plan Administrator’s sole
discretion, and to determine all questions arising under the Plan, including the
power to determine the rights of Participants and their beneficiaries and the
amount of their respective benefits.

 

(d)          To maintain and keep adequate records concerning the Plan and
concerning its proceedings and acts in such form and detail as the Plan
Administrator may decide.

 

(e)          To direct all payments of benefits under the Plan.

 

9.2.                        Delegation.  In exercising its authority to control
and manage the operation and administration of the Plan, the Plan Administrator
may employ agents and counsel (who may also be employed by the Company) and
delegate to them such powers as the Plan Administrator deems desirable.

 

9.3.                        Information to be Furnished.  The Company shall
furnish the Plan Administrator or its delegees such data and information as may
be required. The records of the Company as to an employee’s or Participant’s
period of employment, Separation from Service and the reason therefore, leave of
absence and compensation will be conclusive on all persons unless determined to
be incorrect.

 

- 15 -

--------------------------------------------------------------------------------


 

9.4.                        Plan Administrator’s Decision Final.  Any
interpretation of the Plan and any decision on any matter within the discretion
of the Plan Administrator made in good faith is binding on all persons. A
misstatement or other mistake of fact shall be corrected when it becomes known,
and the Plan Administrator shall make such adjustment on account thereof as it
considers equitable and practicable.

 

9.5.                        Remuneration and Expenses.  No remuneration shall be
paid to the Plan Administrator (or any Committee member) for services
hereunder.  All expenses of the Plan Administrator (or a Committee member)
incurred in the performance of the administration of the Plan shall be
reimbursed by the Company.

 

9.6.                        Indemnification of Committee Member.  The Committee
and the individual members thereof shall be indemnified by the Company against
any and all liabilities, losses, costs, and expenses (including fees and
expenses) of whatsoever kind and nature which may be imposed on, incurred by or
asserted against the Committee or the members by reason of the performance of a
Committee function if the Committee or such members did not act dishonestly or
in willful or negligent violation of the law or regulations under which such
liability, loss, cost or expense arises.

 

9.7.                        Resignation or Removal of Committee Member.  A
Committee member may resign at any time by giving ten (10) days advance written
notice to the Company and the other Committee members. The Company may remove a
Committee member by giving advance written notice to him or her, and the other
Committee members.

 

9.8.                        Interested Committee Member.  A member of the
Committee may not decide or determine any matter or question concerning his or
her own benefits under the Plan.

 

ARTICLE X.
CLAIMS PROCEDURE

 

10.1.                Claim.  Any person claiming a benefit, requesting an
interpretation or ruling under the Plan, or requesting information under the
Plan shall present the request in writing to the Committee which shall respond
in writing as soon as practicable.

 

10.2.                Denial of Claim.  If the claim or request is denied, the
written notice of denial shall be made within ninety (90) days of the date of
receipt of such claim or request by the Committee and shall state:

 

(a)                              The reason for denial, with specific reference
to the Plan provisions on which the denial is based.

 

(b)                             A description of any additional material or
information required and an explanation of why it is necessary.

 

(c)                               An explanation of the Plan’s claim review
procedure.

 

10.3.                Review of Claim.  Any person whose claim or request is
denied or who has not received a response within ninety (90) days may request
review by notice given in writing to the

 

- 16 -

--------------------------------------------------------------------------------


 

Committee within sixty (60) days of receiving a response or one hundred fifty
(150) days from the date the claim was received by the Committee. The claim or
request shall be reviewed by the Committee who may, but shall not be required
to, grant the claimant a hearing. On review, the claimant may have
representation, examine pertinent documents, and submit issues and comments in
writing.

 

10.4.                Final Decision.  The decision on review shall normally be
made within sixty (60) days after the Committee’s receipt of a request for
review. If an extension of time is required for a hearing or other special
circumstances, the claimant shall be notified and the time limit shall be one
hundred twenty (120) days after the Committee’s receipt of a request for
review.  The decision shall be in writing and shall state the reasons and
relevant plan provisions. All decisions on review shall be final and bind all
parties concerned.

 

ARTICLE XI.
AMENDMENTS TO THE PLAN

 

11.1.                General.  The Board may, at any time or times, amend the
Plan, pursuant to written resolution adopted by the Board; provided, however, no
amendment shall be effective to decrease or adversely affect:

 

(a)                              the amount of any Participant’s Accrued Benefit
as of the Effective Date;

 

(b)                             the benefit that will accrue or be paid to such
Participant; or

 

(c)                               subject to the last sentence of Section 11.3,
the lump sum value of any Accrued Benefit under the Plan,

 

unless the Participant agrees to such amendment, and no amendment may relieve
the Company of its obligations under ARTICLE VII unless all of the Participants
agree to such amendment.  If, without a Participant’s consent, any amendment
adversely affects or reduces a Participant’s Accrued Benefit as of the Effective
Date, or in any way reduces the benefit that will accrue or be paid to the
Participant under the Plan, then such purported amendment shall not apply to
such Participant and the Plan provisions as in effect immediately before such
amendment shall remain in effect for such Participant.

 

11.2.                Amendments for Compliance with Laws.  In addition to the
preceding amendment authority of the Board, the appropriate officers of the
Company are authorized to amend the Plan from time to time as they deem
advisable for purposes of complying with any provisions of the Internal Revenue
Code and Treasury Regulations and any other guidance issued by the Secretary of
the Treasury, and the Committee is authorized to amend the Plan as provided in
Section 2.4; provided, however, in the event an amendment is made by the Board,
the Committee or an authorized officer in order to conform the Plan to
applicable changes in law which amendment results in a reduction to the Accrued
Benefit or the benefit that will accrue or be paid to any Participant, the
Company shall establish an alternative provision or plan that will provide
benefits to such Participants that are substantially equal to the benefits
reduced in this Plan as a result of such amendment.  To be certain, if any such
amendment to the Plan is made to conform the Plan to applicable law and this
results in an increase to the federal, state or local

 

- 17 -

--------------------------------------------------------------------------------


 

income taxes payable upon receipt of the Accrued Benefit, the Company shall not
establish an alternative provision or plan that will pay or reimburse
Participants for such taxes.

 

11.3.                Automatic Changes in Interest Rate and Mortality
Assumptions.  Notwithstanding any of the foregoing provisions of this ARTICLE
XI, it is understood that, as the formula to calculate a benefit hereunder
contains certain interest rate and mortality assumptions, which change from time
to time, changes to such interest rate (such as an increase in the 30-year
Treasury securities rate) or mortality assumptions which are otherwise in
accordance with the Plan as of the Effective Date but which may result in a
reduction in absolute (but not actuarial) benefits, such changes are not
considered to decrease or adversely affect the amount of a Participant’s Accrued
Benefit.

 

ARTICLE XII.
MISCELLANEOUS

 

12.1.                Captions.  The captions of articles, sections, paragraphs
and subparagraphs of this Plan are for convenience only and shall not control or
affect the meaning or construction of any of its provisions.

 

12.2.                Company Action.  Except as may be specifically provided
herein, any action required or permitted to be taken by the Company may be taken
on behalf of the Company by the President of the Company.

 

12.3.                Company Records.  Records of the Company as to an
employee’s or Participant’s period of employment, Separation from Service and
the reason therefore, leaves of absence, reemployment and compensation will be
conclusive on all persons, unless determined to be incorrect.

 

12.4.                Evidence.  Evidence required of anyone under the Plan may
be by certificate, affidavit, document or other information which the person
acting on it considers pertinent and reliable, and may be signed, made or
presented by the proper party or parties.

 

12.5.                Gender and Number.  Where the context permits, words in the
masculine gender shall include the feminine and neuter genders, the plural shall
include the singular, and the singular shall include the plural.

 

12.6.                Governing Law.  Except to the extent governed by ERISA or
the Code, the provisions of this Plan shall be construed and interpreted
according to the laws of the state of Delaware.

 

12.7.                Nonassignability. Neither a Participant nor any other
person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, hypothecate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly hereby declared to be
unassignable and nontransferable.  No part of the amounts payable shall, prior
to actual payment, be subject to seizure or separation for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant or any
other person, nor be transferable by operation of law in the event of a
Participant’s or another person’s bankruptcy or insolvency.

 

- 18 -

--------------------------------------------------------------------------------


 

12.8.                Participant Cooperation.  A Participant will cooperate with
the Company by furnishing any and all information requested by the Company in
order to facilitate the payment of benefits hereunder and such other action as
may be requested by the Company.

 

12.9.                Successors.  The provisions of this Plan shall bind and
inure to the benefit of the Company and its successors and assigns.  The term
successors as used herein shall include any corporate or other business entity
which shall, whether by merger, consolidation, purchase or otherwise acquire all
or substantially all of the business and assets of the Company, and successors
of any such corporation or other business entity.

 

12.10.        Unsecured General Creditor. Participants and their beneficiaries,
heirs, successors, and assigns will have no secured interest or claim in any
property or assets of the Company whether or not such assets are held in a trust
that may be used for the purpose of paying benefits hereunder.  For purposes of
the Plan, any and all of the Company’s assets shall be, and remain, the general,
unpledged, assets of the Company. The Company’s obligation under the Plan shall
be merely that of an unfunded and unsecured promise of the Company to pay money
in the future.  No Company shall have any obligation under this Plan with
respect to individuals other than that Company’s employees.

 

12.11.        Validity.  In case any provision of this Plan shall be held
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal and invalid provision had never been inserted herein.

 

12.12.        Waiver of Notice. Any notice required under the Plan may be waived
by the person entitled to notice.

 

The Company hereby agrees to the provisions of this Plan, and, in witness
thereof, the Company causes this Agreement to be, executed on this    21    day
of     December    , 2012.

 

 

 

SEABOARD CORPORATION

 

 

 

 

 

By:

    /s/ Steven J. Bresky

 

 

    Steven J. Bresky, President

 

- 19 -

--------------------------------------------------------------------------------


 

ADDENDUM

 

TO

SEABOARD CORPORATION

409A EXECUTIVE RETIREMENT PLAN,

AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 2013

 

Following is an Addendum to the Seaboard Corporation 409A Executive Retirement
Plan, Effective January 1, 2013, which is filed with the Securities and Exchange
Commission (“SEC”).  Seaboard Corporation (“Seaboard”) undertakes to provide to
the SEC the Addendum, as requested, subject to Seaboard’s right to request
confidential treatment under the Freedom of Information Act.

 

Addendum A  --  Prior Cash Payments

 

- 20 -

--------------------------------------------------------------------------------